       Case 3:19-cv-02407-RS Document 67 Filed 11/23/20 Page 1 of 3


 1    RICHARD G. FRENKEL (Bar No. 204133)
      rick.frenkel@lw.com
 2    LATHAM & WATKINS LLP
      140 Scott Drive
 3    Menlo Park, California 94025
      Telephone: +1.650.328.4600
 4    Facsimile: +1.650.463.2600

 5    Attorney for Plaintiff
      ETTA JOHNSON
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVISION
11

12

13   ETTA JOHNSON,                                    CASE NO. 3:19-cv-02407-RS
14          Plaintiff,                                STIPULATION AND ORDER TO
                                                      CONTINUE CASE
15          v.                                        MANAGEMENT CONFERENCE
                                                      AS MODIFIED BY THE COURT
16   ERIC JOHNSON in his official capacity,
     HOUSING AUTHORITY OF THE CITY OF
17   OAKLAND, and DOES 1-30, inclusive,
18          Defendants.
19

20

21          WHEREAS, pro bono counsel for plaintiff Etta Johnson (“Johnson”) was appointed on
22   February 21 (Dkt. 47), and a Settlement Conference between Johnson and Eric Johnson, in his
23   official capacity regarding the Housing Authority of the City of Oakland (“Oakland Housing
24   Authority”) was set for August 21, 2020 (Dkt. 51);
25          WHEREAS, the case was referred to Magistrate Judge Westmore for the Settlement
26   Conference;
27          WHEREAS, due to the current pandemic and the continued closure of the federal courts
28   and plaintiff’s counsel’s offices in Santa Clara County and San Francisco County, the parties and

                                                                      STIPULATION AND [PROPOSED] ORDER TO
                                                                   CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                   CASE NO. 3:19-CV-02407-RS
        Case 3:19-cv-02407-RS Document 67 Filed 11/23/20 Page 2 of 3


 1   Magistrate Judge Westmore discussed on July 15 holding the Settlement Conference on August

 2   19 via Zoom video conference (Dkt. 58);

 3           WHEREAS, due to circumstances related to the pandemic, the Parties continued the

 4   Settlement Conference until a later date;
 5           WHEREAS, the Parties stipulated to take the Further Case Management Conference off
 6   calendar and reschedule it for a date after the rescheduled Settlement Conference;
 7           WHEREAS, while Magistrate Judge Westmore was considering when to hold the
 8   rescheduled Settlement Conference, the Court reset the Further Case Management Conference
 9   for December 3, 2020;
10           WHEREAS, after the Court set the date for the Further Case Management Conference for
11   December 3, 2020, Magistrate Judge Westmore confirmed December 16, 2020 as the date for the
12   rescheduled Settlement Conference;
13           WHEREAS, the Parties wish to postpone the Further Case Management Conference until
14   after the Settlement Conference;
15           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Etta Johnson
16   and Defendants Eric Johnson in his official capacity, Housing Authority of the City of Oakland
17   that:
18           1.     The Further Case Management Conference scheduled for December 3, 2020 is
19   taken off calendar;
20           2.     The Court will reschedule the Further Case Management Conference for
21   January 28, 2021 at 10:00 am. All parties shall appear telephonically and must contact Court
      Conference at (866) 582-6878 at least one week prior to the Conference to arrange their
22    participation.
23

24

25

26

27

28

                                                      2               STIPULATION AND [PROPOSED] ORDER TO
                                                                   CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                   CASE NO. 3:19-CV-02407-RS
        Case 3:19-cv-02407-RS Document 67 Filed 11/23/20 Page 3 of 3


 1    Dated: November 23, 2020                              Respectfully submitted,
 2                                                          LATHAM & WATKINS LLP
 3
                                                   By       /s/ Richard G. Frenkel    ___
 4                                                          Richard G. Frenkel
                                                            Attorney for Plaintiff
 5                                                          ETTA JOHNSON
 6    Dated: November 23, 2020                              Respectfully submitted,
 7

 8                                                 By       /s/ Kevin K. Cholakian ___
                                                            Kevin K. Cholakian
 9                                                          Ronald Q. Tran
                                                            Attorneys for Defendants
10                                                          ERIC JOHNSON,
                                                            in his official capacity, HOUSING
11                                                          AUTHORITY OF THE CITY OF
                                                            OAKLAND
12

13

14                                                ORDER
15          PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
             November 23, 2020
     Dated: ____________________
17                                                THE HONORABLE RICHARD SEEBORG
                                                  United States District Court Judge
18

19

20                                           ATTESTATION

21          The undersigned attests that, pursuant to Local Rule 5-4.34(a)(2), concurrence in the

22   filing of this document has been obtained from counsel for all other signatories listed, and on

23   whose behalf the filing is submitted, and counsel concur in the filing’s content and have

24   authorized the filing.

25

26   Dated: November 23, 2020

27                                                 By       /s/ Richard G. Frenkel          ___
                                                            Richard G. Frenkel
28

                                                        3                 STIPULATION AND [PROPOSED] ORDER TO
                                                                       CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                       CASE NO. 3:19-CV-02407-RS
